Citation Nr: 1508680	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-28 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, but came to the Board from the Montgomery, Alabama RO.  

In July 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

A review of the Veteran's Virtual VA electronic claims file reveals the transcript of the Veteran's July 2013 Board hearing.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals VA treatment records pertinent to the issue on appeal.

Records on file reveal that multiple other issues have been raised by the appellant.  The electronic record reveals that development is ongoing at the RO.  Those matters are not currently developed for appellate review.  This appeal is limited to the issue on the title page.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's current hepatitis C is due to a disease or injury in service.


CONCLUSION OF LAW

The criteria for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in August 2010.  The claim was last adjudicated in August 2012.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, and written statements of the Veteran.

The Veteran was also afforded a VA hearing with the undersigned in July 2013.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2014).

The Board notes that the Veteran has not been afforded a VA examination for hepatitis C.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board has found that there is no evidence of record that the Veteran experienced a blood transfusion in service and there is no competent medical evidence that the Veteran's current hepatitis C is associated with active service.  The Veteran's assertions alone of such a relationship are insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (holding that a veteran's assertion that a service connected condition caused the claimed disability was insufficient alone to trigger the duty to provide an examination)  VA's duty to provide an examination has therefore not been triggered.  

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Analysis

The Veteran contends that he contracted hepatitis C as a result of a blood transfusion during his active duty service.  He asserts that he had a ruptured appendix while undergoing transfer, and was hospitalized for an extended period for treatment.  It is noted that most records of this hospitalization are unavailable.  It is noted in available records that he was treated for appendix removal and an infection.

The Veteran's service treatment records contain no mention of hepatitis C and no evidence of a blood transfusion.  The Veteran alleges that the transfusion occurred during an appendectomy in 1975; his service treatment records confirm that he underwent an appendectomy in September 1975 but contain no mention of any need for a blood transfusion.  The records of this treatment are not on file, but records before and after are and no reference of significant treatment is recorded.  As noted, there are indications of a post-operative infection which appears to have been treated and resolved.  The record contains no evidence of a diagnosis of hepatitis C until 2009, 31 years after the end of the Veteran's service.  

The Veteran's private treating physician opined in September 2009 that the appellant "likely acquired hepatitis C via blood transfusion in 1976" and cited a lack of other known risk factors.  However, as stated above, there is no evidence of record that this transfusion occurred.  The Veteran's treating physician, because he did not have access to the claims file, relied on the history provided by the appellant.  As a medical opinion can be no better than the facts alleged by the Veteran, an opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board therefore finds no probative value in the private physician's opinion, as it is based on an inaccurate factual premise.  Specifically, there is no clinical evidence of any in-service blood transfusion during an appendectomy.

In light of the evidence of record discussed above, there is no competent and probative medical evidence of a nexus between the Veteran's hepatitis C and an in-service injury or event, and there is therefore currently no basis that would allow for a grant of service connection for hepatitis C.  

The only other evidence in favor of the Veteran's claim consists of his own lay statements.  The Board notes that a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report his hepatitis C symptoms or his memory of a military physician telling him that a transfusion took place, he is not competent to provide a medical nexus opinion regarding the cause or aggravating factors of hepatitis C.  This claim turns on the medical matter of nexus to service, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition, because the Veteran's service treatment records indicate that he was under general anesthesia at the time of the appendectomy, he cannot have any direct knowledge of whether a transfusion took place during the procedure.  Hence, the lay assertions in this regard have no probative value.

The Board also notes that the Veteran did not receive a diagnosis of hepatitis C until 31 years after the end of his service.  The absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (prolonged periods without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

In short, as there is no competent and probative evidence that the Veteran's hepatitis C was incurred in or otherwise related to service, the preponderance of the evidence is against the claim for service connection for hepatitis C.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


